Name: Commission Implementing Decision (EU) 2016/1775 of 4 October 2016 amending Decision 93/195/EEC by adding Qatar to the list of third countries from which Member States authorise the re-entry into Union territory of registered horses which have been temporarily exported for a period of less than 90 days to take part in International Group/Grade meetings (notified under document C(2016) 6270) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  tariff policy;  agricultural policy;  trade policy;  means of agricultural production;  agricultural activity;  economic geography;  social affairs
 Date Published: 2016-10-06

 6.10.2016 EN Official Journal of the European Union L 271/9 COMMISSION IMPLEMENTING DECISION (EU) 2016/1775 of 4 October 2016 amending Decision 93/195/EEC by adding Qatar to the list of third countries from which Member States authorise the re-entry into Union territory of registered horses which have been temporarily exported for a period of less than 90 days to take part in International Group/Grade meetings (notified under document C(2016) 6270) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (1), and in particular Article 12(1) and (4), Article 16(2) and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 2009/156/EC lays down animal health conditions for the introduction of live equidae into the Union. It empowers the Commission to specify the special animal health conditions that apply when registered equidae re-enter the Union after being temporarily exported for special uses. (2) Commission Decision 2004/211/EC (2) establishes a list of third countries and parts of territories thereof from which Member States authorise the re-entry of registered horses following their temporary exportation, and assigns those countries to specific sanitary groups of countries. (3) Commission Decision 93/195/EEC (3) establishes the animal health and veterinary certification conditions for the re-entry of registered horses after temporary export to third countries listed for that purpose in Decision 2004/211/EC. For the purpose of allowing the consecutive participation of registered horses in International Group/Grade meetings in third countries assigned to different sanitary groups, Annex VIII to Decision 93/195/EEC sets out the health certificate for the re-entry of registered horses after their temporary export for a period of less than 90 days that have taken part in International Group/Grade meetings in Australia, Canada, the United States of America, Hong Kong, Japan, Singapore or the United Arab Emirates. (4) Qatar is listed in Annex I to Decision 2004/211/EC for the re-entry of registered horses after temporary export and is assigned to Sanitary Group E in that Annex and in Annex I to Decision 93/195/EEC. (5) In April 2016, Qatar requested its inclusion in the list of third countries in Annex VIII to Decision 93/195/EEC along with Australia, Canada, United States of America, Hong Kong, Japan, Singapore and the United Arab Emirates and provided the necessary guarantees ensuring the segregation of registered horses from the Union participating in International Group/Grade meetings from horses of a lower health status. (6) Decision 93/195/EEC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Decision 93/195/EEC is amended as follows: (1) the eighth indent of Article 1 is replaced by the following:  have taken part in International Group/Grade meetings in Australia, Canada, the United States of America, Hong Kong, Japan, Singapore, the United Arab Emirates or Qatar and meet the requirements laid down in a health certificate in accordance with the model set out in Annex VIII to this Decision,; (2) Annex VIII is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 October 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 192, 23.7.2010, p. 1. (2) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (3) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (OJ L 86, 6.4.1993, p. 1). ANNEX ANNEX VIII HEALTH CERTIFICATE for re-entry into the Union of registered horses that have taken part in International Group/Grade meetings in Australia, Canada, the United States of America, Hong Kong, Japan, Singapore, the United Arab Emirates or Qatar after temporary export for less than 90 days Certificate No: ¦ Country of dispatch: AUSTRALIA (1), CANADA (1), UNITED STATES OF AMERICA (1), HONG KONG (1), JAPAN (1), SINGAPORE (1), THE UNITED ARAB EMIRATES (1), QATAR (1) Responsible Ministry: ¦ (insert name of Ministry) I. Identification of the horse (a) No of identification document: ¦ (b) Validated by: ¦ (name of competent authority) II. Origin of the horse The horse is to be sent from: ¦ (place of consignment) to: ¦ (place of destination) by air: ¦ (flight number) Name and address of consignor: ¦ Name and address of consignee: ¦ III. Health information I, the undersigned, certify that the horse described above meets the following requirements: (a) it comes from a third country where the following diseases are compulsorily notifiable: African horse sickness, dourine, glanders, equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies, anthrax; (b) it has been examined today and shows no clinical signs of disease (2); (c) it is not intended for slaughter under a national programme of infectious or contagious disease eradication; (d) since its entry into the country of dispatch or, in the case of official regionalisation according to Union legislation, a part of the territory of the country of dispatch (3), it has been resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of a lower health status, except during racing; (e) it comes from the territory or, in the case of official regionalisation according to Union legislation, from a part of the territory of the country of dispatch in which: (i) Venezuelan equine encephalomyelitis has not occurred during the last two years; (ii) dourine has not occurred during the last six months; (iii) glanders has not occurred during the last six months; (f) it does not come from the territory or from a part of the territory of the country of dispatch considered, in accordance with Union legislation, as infected with African horse sickness; (g) it does not come from a holding which was subject to a prohibition order for animal health reasons nor had contact with equidae from a holding which was subject to a prohibition order for animal health reasons which laid down the following conditions: (i) if not all animals of species susceptible to one or more of the diseases referred to hereinafter were removed from the holding, the prohibition lasted for:  six months in the case of equine encephalomyelitis (of all types except Venezuelan equine encephalomyelitis), beginning on the date on which the equidae suffering from the disease were slaughtered or removed from the holding,  a period required to carry out two Coggins tests giving negative results on samples taken three months apart from the animals remaining after infected animals have been slaughtered, in the case of equine infectious anaemia,  six months in the case of vesicular stomatitis,  six months in the case of equine viral arteritis,  one month from the last recorded case, in the case of rabies,  15 days from the last recorded case, in the case of anthrax. (ii) if all the animals of species susceptible to the disease have been slaughtered or removed from the holding, the period of prohibition shall be 30 days, or 15 days in the case of anthrax, beginning on the day on which the premises were cleaned and disinfected following the destruction or removal of the animals. (h) to the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease during the 15 days prior to this declaration. IV. Residence and quarantine information: (a) The horse entered the territory of the country of dispatch on ¦ (4). (b) The horse arrived in the country of dispatch from a Member State of the European Union (1) or from ¦ (1) (5). (c) The horse entered the country of dispatch under animal health conditions at least as strict as those set out in this certificate. (d) As far as can be ascertained, and based on the attached declaration of the owner (1) of the horse, or his representative (1), which is part of this certificate, the horse has not been continuously outside the European Union for 90 days or more, including the date of scheduled return in accordance with this certificate, and has not been outside the countries listed above. V. The horse will be sent in a vehicle cleaned and disinfected in advance with a disinfectant officially approved in the third country of dispatch and designed in a way that droppings, litter or fodder cannot escape during transportation. VI. This certificate is valid for 10 days. Date Place Stamp and signature of the official veterinarian (6) Name in block capitals and capacity. DECLARATION I, the undersigned ¦ (insert in block letters the name of the owner (1), or representative of the owner (1), of the horse described above) declare that:  the horse will be sent directly from the premises of dispatch to the premises of destination without coming into contact with other equidae not of the same health status;  the horse is moved only between premises approved for horses participating in Group/Grade meetings in Australia, Canada, United States of America, Hong Kong, Japan, Singapore, United Arab Emirates or Qatar;  the horse was exported from a Member State of the European Union on ¦ (4). ¦ (Place, date) ¦ (Signature) (1) Delete as appropriate. (2) This certificate must be issued on the day of loading of the animal for dispatch to the European Union or on the last working day before embarkation. (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (4) Insert date [dd/mm/yyyy]. (5) Insert name of country from where the horse arrived and which must be one of the following countries: Australia, Canada, United States of America, Hong Kong, Japan, Singapore, United Arab Emirates, Qatar. (6) The colour of the stamp and the signature must be different from that of the printing.